Campbell, J.
This case, which was before us at the January term, 1876, and reported in 33 Mich. 319, now comes up again on questions which we cannot distinguish from those before decided.
*622The court below ruled in accordance with our decision as there reported that the instrument there set forth at length was not a chattel mortgage or any security of the same or similar character, and could not be made out as such by parol evidence ; but that whatever its nature, it could be shown to have been fraudulent.
As we have already so decided we do not think it proper to do more than affirm the judgment with costs.
The other Justices concurred.